FILED

JUN 1 1 2013

Clerk, U.S. District & Bankruptcy

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

U

)
) Action No. 12-

) (UNDER SE )

IN RE: PETITION 0F LUKE NICHTER -74 (RCL)
EX PARTE MEMORANDUM OPINION

Now before the Court is the petitioner’s Motion [l] to unseal records associated with
United States v. Liddy, District Court docket number 1827-72. Upon consideration of the
Motion [l], the govemrnent’s opposition [10], petitioner’s reply [1 l], the govemment’s ex parte
Surreply [notice of submission at docket entry 14],' the applicable law and for the reasons set
forth below, the petition will be granted in part and denied in part.
I. BACKGROUND

Petiti0ner Lulce Nichter, a professor at Texas A&M University, submitted a letter asking
the Court to unseal certain records associated with the Watergate scandal. Prof. Nichter would
like to determine "why the Watergate break-in occurred, who ordered it, and what the burglars
were looking for," and he believes the Court’s files would resolve this historical mystery.
Nichter Ltr. l, Sep. 6, 20l0, ECF No. l.2 He originally sought only documents at issue in Um'ted
States v. Liddy, 354 F. Supp. 208 (D.D.C. l972), specifically records disclosing what Alired C.
Baldwin, IlI, the individual tasked with monitoring the wiretap of the Democratic National

Committee, overheard. See Nichter Ltr. l, May l, 2009, ECF No. 1. Later, Prof. Nichter

1 Because the Court requested the govemment’s Surreply ex parte and sealed, only a notice of submission appeared

on the docket.
2 Professor Nichter’s correspondence with the Court between May 2009 and November 2011 was consolidated and
posted on the docket as ECF entry number one. When citing to Prof`essor Nichter’s various letters, the Court will

use both the date of correspondence and ECF number.

Courts for the Dlstrict of Coluri\/t{la;//M

{/”

M'

}1'9

requested that the Court to unseal the entire tile in United States v. Liddy, criminal docket
number 1827-72.3 Nichter Email to Jeremy Baron, Nov. 22, 201 l, EFC No. l.

The Department of Justice filed a Response to Prof. Nichter’s petition agreeing that
certain files should be unsealed but objecting to the unsealing of documents in three specific
categories: (l) presentence reports and other documents implicating the privacy of living
individuals; (2) documents reflecting the content of illegally obtained wiretaps; and (3) grand
jury infoxrnation. Prof. Nichter filed a Reply asking the Court to (a) immediately unseal all
uncontested materials and order the National Archives and Reoords Administration ("NARA") to
expeditiously review and release those records; to (b) hold in abeyance ruling on those
documents whose unsealing and release the govemment objected to; and to (c) order an
investigation into the extent of the breach of grand jury secrecy by Washington Post reporters
during the Watergate era. Nichter Reply l-2, ECF No. l 1.

On November 2, 2012, the undersigned judge granted in part and denied in part Prof.
Nichter’s request. In re Petition of Luke Nichter, Misc. No. 12-74 (RCL), 2012 WL 53 82733, at
*l (D.D.C. Nov. 2, 20l2). The Court’s order unsealed all District Court records that the
govemment did not object to unsealing. ld. The Court also ordered the Department of Justice to
submit, ex parte and under seal, copies of all District Court records it believed should remain
sealed. Prof. Nichter’s request that the Court order an investigation into the breach of grand jury

secrecy during the Watergate era was denied. ld.

In accordance with that order, on November 30, 20l2, the NARA released and made
available online approximately 950 pages of documents. On December l0, 2012, the Justice

Department submitted the requested Surreply along with copies of documents it believes should

3 Professor Nichter also requests documents associated with D.C. Circuit docket number 73-1020. See Nichter email
to Jeremy Baron, Nov. 22, 201 l, ECF No. l. However, this Court has no jurisdiction over the D.C. Circuit’s

records.

remain under seal. The govemment argues that 15 sets of documents, marked as exhibits "A"
thru “O," should remain sealed-in whole or in part-because they disclose private, personal
information, would constitute a breach of grand jury secrecy, or would reveal information
obtained by an illegal wiretap.

II. DISCUSSlON

A. Presentence Investigative Reports and Other Documents Containing
Personal Inf0rmation of Living Individuals

Atter a defendant has pleaded guilty or been c0nvicted, the Probation Office conducts a
presentence investigation and creates a Presentenoe investigative Report ("PSR")" to aid the
sentencing court in carrying out its fiinction. See Fed. R. Crim. P. 32(c)-{d). The PSR must
contain, inter alz`a, an overview of the defendant’s personal history and characteristics, including
any prior criminal record, the defendant’s financial background, and family or personal
circumstances that might have affected the defendant’s behavior. ld. 32(d)(2). In practice, PSRs
generally contain a summary of the facts and circumstances giving rise to the otfense, an
assessment of the defendant’s mental and physical health, and other background information
including the defendant’s educational attainment, military service record, work history, history of
substance abuse, and a statement regarding the defendant’s cooperation with authorities and
acceptance of responsibility. However, the PSR may not contain any confidential sources of
information, any information that, if disclosed, might result inn physical or other harm to the

defendant or others, or any diagnoses that, if disclosed, might seriously disrupt a rehabilitation

program Id. at 32(d)(3).

‘ This Court uses the abbreviation “PSR” for Presentence Investigation Reports; however, other courts abbreviate
the terms as “PSIR," see, e.g., United States v. Huckaby, 43 F.3d 135 (5th Cir. 1995), or "PSI,” see, e.g., United
States v. Gomez, 323 F.3d 1305 (l lth Cir. 2003).

PSRs are presumptively confidential and the Court is only required to disclose them to
the defendant, his attomey, and the govemment.$ Id. 32(e)(2). However, PSRs are court
documents, and the district court may release them at its discretion. See, e.g., Um'ted States v.
G0mez, 323 F.3d 1305, 1307-08 (l1th Cir. 2003) (per curiam). Because PSRs contain sensitive
information and because they do not have to conform to the rules of evidence and may contain
errors, 6 courts are cautious about disclosing them to third parties. They are generally disclosed
only under limited circumstances, typically when the third-party shows a special need. See U.S.
Dep ’t of Justice v. Julian, 486 U.S. 1, 12 (1988). This reluctance is rooted in common sense and
policy-courts fear that making PSRs publicly available may have a chilling effect on
individuals whose infonnation is contained in the reports, that errors and information about
uncharged crimes contained in PSRs may needlessly harm a defendant’s reputation, that PSRs
may contain information gathered by the grand jury that is otherwise secret, and that PSRs might
include facts obtained from confidential inforrnants. Um'ted States v. Huckaby, 43 F.3d 135, 138
(5th Cir. 1995); see also United States v. Iqbal, 684 F.3d 507, 510 (5th Cir. 2012) (discussing
policy considerations).

The D.C. Circuit, in an unpublished opinion, adopted a "compelling need" balancing test
to determine when third-party release is appropriate See United States v. C0lwell, 304 Fed.
App’x 885, 886 (D.C. Cir. 2008) (citing Um`ted Stales v. Charmer Indus., Inc., 711 F.Zd 1164,
1175 (2d Cir. 1983)); see also Huckaby, 43 F.3d at 138-39 (adopting the compelling need test

and noting that the district court had "c1early balanced the desirability of publication over the

5 Of course, the court may disclose any part of or all of a PSR during the public sentencing hearing.

° While Rule 32 allows the defendant to object to errors in the PSR and requires the Court to resolve any factual
disputes conceming a PSR’s accuracy, PSRs are "not usually rewritten to remove misinfomiation." Um`ted States v.
Huckaby, 43 F.3d 135, 138 (5th Cir. 1995). However, mandatory disclosure to defendants was not codified in Rule
32 until l974, after the presentence reports at issue here were created. Um`ted States v. Schlette, 842 F.2d 1574,
1580 (9th Cir. 1988) (citations omitted). Thus, it is very likely that defendants in this case never had the opportunity
to review their presentence reports and object to any misinformation they might contain,

4

need for confidentiality"); Um'ted States v. Corbitt, 879 F.2d 224, 239 (7th Cir. 1989) (holding
that PSRs should only be released where a "compelling particularlized need for disclosure is
shown"). This test requires the party seeking disclosure to show a "compelling need for
disclosure to meet the ends of justice" that outweighs the privacy interests of the defendant and
the policy interests of the court. Colwell, 304 Fed. App’x at 886.

The Fiith Circuit in Huckaby detennined that clarifying the public record justified
releasing a defendant’s PSR. Huckaby, a state district judge in Louisiana, came under
investigation for tax evasion. Huckaby, 43 F. 3d at 136. His case received considerable local
publicity and the community was deeply divided over whether he should have been prosecuted at
al1. Id. at 137. Some in the community, including civic leaders, felt that Huckaby was being
prosecuted because he was African-American. See id. Atier reading a portion of the PSR into
the record, Huckaby’s sentencing judge concluded: "Because of the widespread misconceptions
about this case, I’m going to take the unusual step of filing the presentence report, together with
your objections, into the record, for anyone who is interested in the truth." Id. Notably, the PSR
included information related to uncharged crimes. Id. at 136 (although Huckaby was only
charged with one misdemeanor tax evasion count, his PSR stated that he failed to file federal and
state income tax retums for at least twelve years). Calling the district judge’s actions "bold" and
"extraordinary," the Fitth Circuit blessed the district couit’s balancing of the competing interests
and noted that the district court acted in the best interest of the community, Id. at 139-40.

In the present case, the govemment argues that Prof. Nichter "has not demonstrated why
disclosure of . . . [the PSRs in Liddy are] required to meet the ends of justice, or provided any
other reason why the public interest requires unsealing." Gov’t’s Resp. 8-10, ECF No. 10. The

Court disagrees. Prof. Nichter stated that his interest in the documents emanates from the fact

that he is "an American citizen and a stakeholder in our democracy." Nichter Reply 2, ECF No.

1 l.

The subject of Watergate has attracted enormous attention over the past 40 years.

Some writers have been labeled anti-Nixon. Some worked for President Nixon.

Some have been called conspiracy theorists. Otlier have been labeled revisionists.

The simple fact remains that--even some forty years after the break-in
arrests led to the demise of the Nixon presidency. . . historians still have no
definitive answers as to the rationale for the Watergate break-in . . . .

Id. lt is clear to the Court that knowledge of all the facts and circumstances surrounding the
Watergate break-in, an event that led to the imprisonment of numerous Nixon administration
ofiicials and the only resignation of a President of the United States, will help correct
misinfonnation and dispel myths and baseless conspiracy theories surrounding this sad episode
of American history. See ia'.

Releasing the PSRs also serves another compelling public interest required to meet the
ends of justice-publicizing actions that threatened the very nature of our democratic system of
govemment. Holding democratic office is a privilege of citizenship and shows society’s trust in
the office holder; when that trust is broken, our democratic system of govemment suffers as a
consequence. Our history of open criminal trials and public identification of defendants puts
society on notice that crimes do not go unpunished and illegal acts cannot be hidden from the
community. In high profile public corruption cases in particular, the publication of court
records, even those that would normally remain under seal, places politicians and their allies on
notice that they will be held responsible for their actions.

The Liddy tile contains four PSRs: those of Virgilio Gonzalez, Engenio Martinez,

Bemard Barker, and Frank Sturgis.7 These are found behind "Tab N" in the government’s ex

7 The Court has asked the Probation Of`fice to search its records for Messrs. Liddy, Hunt, and McCord’s PSRs. The
Court will consider releasing those PSRs if they become available.

6

parte submissions After examining the PSRs in camera, the Court can find no obvious
information implicating grand jury secrecy or the identity of confidential sources. See Huckaby,
43 F.3d at 138. Messrs. Barker and Sturgis are deceased; therefore, the release of their PSRs
does not transgress upon their privacy interests. See United States v. Schlette, 842 F.2d 1574,
1580-81 (9th Cir. 1988) (holding that privacy interests implicated by disclosure of PSRs may be
mitigated in a given case and do not apply when the subject of the report is deceased). While
Messrs. Gonzalez and Martinez are still living, the public’s interest in clarifying the historical
record and further identifying the facts that led to the resignation of President Nixon outweigh
their individual privacy interests.

Therefore the Court will order NARA to release all PSRs contained in the Liddy file.
However, because medical and psychological information of living individuals, including
Messrs. Gonzalez and Martinez, are included in the reports, and disclosure of this information
would provide no benefit to the public, the Justice Department, working with NARA, will have
thirty days to redact this information before releasing the PSRs. See Corbitt, 879 F.2d at 299
("[T]he court should limit disclosure to those portions of the report which are directly relevant to
the demonstrated need.").

Other documents containing personal correspondence and information relating to the
health and family circumstances of one or more of the defendants shall be unsealed. However,
NARA shall make appropriate redactions in order to protect the personal privacy of living

individuals.

s Tab N also contains Bureau of Prisons evaluations for Messrs. Barker, Gonzalez, Martinez and Srurgis. These
reports were prepared pursuant to 18 U.S.C. § 4208(B) (repealed 1984). All four reports have been partially
redacted to protect family and medical history information and have been released Gov’t’s Reply 10-1l, Notice at
ECF No. 14.

B. Release of Illegally Intercepted Wiretap information

Mr. Nichter asks the Court to unseal records containing descriptions of information
obtained through Alfred C. Baldwin lll’s monitoring of the illegal wiretap placed at the
Democratic National Committee. Nichter Ltr. 2, May l, 2009, EFC No. 1; Nichter Reply 4. He
argues that much of this information is likely already public, that Earl Silbert, the Assistant
United States Attomey who served as the prosecutor in Liddy, attempted to introduce this
material during trial, and that the public interest will be served by completing the historical
record, The govemment maintains that the Court may not release any information that discloses
the contents of an illegal wiretap. Gov’t’s Resp. 10~18.

The Court agrees with the govemment. Title IlI of the Omnibus Crime Control and Safe
Streets Act of 1968 ("Title III"), codified at 18 U.S.C. §§ 2510~2520, prohibits disseminating the
contents of an illegal wiretap. This prohibition applies to private conduct as much as to the
conduct of the govemment. Chandler v. U.S. Army, 125 F.3d 1296, 1298 (9th Cir. 1997). Under
the statute, wiretap "contents" include "any information conceming the substance, purport, or
meaning of that [intercepted] communication." § 2510(8). No public or historical interest
exception allowing disclosure exists. Nor does Prof. Nichter or the public have a First

Amendment right to access documents containing illegally obtained wiretap inforrnation.g

9 Professor Nichter cites judge Rakoff`s opinion in In the Matler of Applica!ion of the New York Times C0mpany to
Unseal Wiretap & Search Warrant Materials ("Spitzer 1"), to support his application for the release of documents.
Nichter better l~2. However, Spitzer 1 is inapposite. In that case, Judge Rakoff acknowledged that Title lII
govemed access to wiretap applications, but found that the right of access to judicial records-records related to the
govemment’s investigation of the Emperor’s Club V.I.P., a prostitution and money laundering ring whose clientele
included former New York Govemor Eliot Spitzer-outweighed the government’s competing interests. Spitzer I,
600 F. Supp. 2d. 504, 505-09 (S.D.N.Y. 2009). However, the Second Circuit reversed Judge Rakof`f, holding that
Title llI supersedes any common law or First Amendment right of access to judicial records. In the Matter of
Application of the New York Times Company to Unseal Wiretap & Search Warrant Materials ("Spitzer lI"), 577
F.3d 401, 405, 411 (2d Cir. 2009). Morcover, Spitzer 1 dealt with access to a legally submitted wiretap application
as opposed to the contents of an illegal wiretap.

However, the names of those overheard on the illegal wiretap may be released. Section
2510 was specifically amended in 1986 to "exclude from the definition of the term ‘contents’ the
identity of the parties or the existence of the communication." S. Coxnm. on Judiciary,
Electronic Communications Privacy Act of l986, S. Rep. No. 99~541, at 13 (1986), reprinted in
1986 U,S.C.C.A.N. 3555, 3567. The Senate report noted that the change "distinguishes between
the substance, purport or meaning of the communication and the existence of the communication
or transactional records about it." ld. Therefore, to the extent wiretap information is not
otherwise sealed because it appears in grand jury documents, the names of those overheard on
the illegal wiretap shall be relcased.'°

Abscnt fixture congressional action allowing the disclosure of illegally obtained wiretap
information that is liistorically signiticant, this Court has no authority to release any information
that would identify the contents of the wiretaps in question. Thereforc, Prof. Nichter’s request
for documents identifying the contents of those \viretaps will be denied.

C. Grand Jury Information

The Liddy file also includes transcripts of, and information obtained dun'ng, grand jury
pro¢eeeings. spe¢ra¢niy, behind m a is the transcript urine grand jury’s _

proceeding The 112-page transcript is a record of Assistant United States

l Attomey ed silvers q“et<>e»g_

  B¢vwd tab t are domain

submitted in camera on June l7, 1973 ("Exhibits B and C"). Exhibit C consists of portions of

m The Court recognizes that releasing the ttames of aggrieved parties to an illegal vvirctap is unusnal. Indeed,
judicial policy counsels against routinely releasing such information because the identities of individuals whose
privacy was illegally breached should be protected Evex) under FOIA, the Court rotttinely allows such information
to be redac‘tcd. C`.f Queen v. Gonzalez Civ. No. 96-1387 (JAR), 2005 WL 3204160, at *5 (D.D.C. Nov. 15, 2005)
(holding that the FBI’s appropriately applied FOIA Excznption 3 to withhold the identities of individuals overheard
on a wiretap). However, given the historical relevance of the current petition combined with the fact that some if
not all ofthc targets of the wiretap have been publically identified, see. e.g., We!!s rt Liddy, 37 Fed. App’x 53 (4th
Cir. 2002), the Court deems disclosure appropriate in this unique instance.

9

_testimony before the grand jury. Behind Tab K is a court transcript nom
January 24, 1973, which includes grand jury witness names. Where the fact of a xvitrtess’s grand
jury testixnony was introduced or made public, NARA has left that name unredacted. Gov’f’s
Surreply 9. However, NARA redacted portions of this document that would reveal a witness or
potential witness’s appearance that was not previously public. ld. Behind Tab L is the transcript
ot` a proceeding held in judge Sirica’s chambers at approximately 2200 p.m. on july 24, 1973.
This transcript contains limited redactions, which NARA believes are necessary to comply with
Federal Rule of Criminal Proeedure 6(e}. Id. at 10. Behind Tab M is the transcript of a
proceeding held in judge Sin`ca’s chambers at 10:00 a.m. on September 17, 1973. lt contains
one very limited redaction related to grand jury testimony

Prot`. Nichter asks the Court to release this information in accordance with this Court’s
decision in ln re Pezz'tion of Ku!ler, 800 F. Supp. 2d 42, 43 (D.D.C. 2011). Nichter Reply 5.
Prof. Nichter also speculates that some of the information contained in the Court’s grand jury
tiles has already become part of the public record. Id. at 3; see also id. Bxhihits A-C." The
govemment objects to releasing any grand jury material not used at trial, arguing that "‘no statute
or rule provides for disclosure of grand jury information for reasons of historical interest."
Gov’t’s Resp. 18.

In ln re Petz°tion of Kutler, Prof. Kutler and several major historical groups petitioned this
Court to release the transcript of President Richard Nixon’s grand jury testimony and related
materials of the Watergate Special Prosecution Force ("WSPF"). 800 F. Supp. 2d at 43. The

Justice Department objected on the same grounds as those raised here. ld. The Court

" Arca¢vm¢n¢ A is a copy of J¢trnimm131 F.3d 99, 106 (2d Cir. l997)). After balancing
these factors, the Court concluded that releasing President Nixon’s grand jury testimony was
justifred. See id. at 48~50.

While the materials here might be of historical significance the facts of this case are

13

quite different from those in Kutler and weigh against disclosure. ln Kutler, only President

12 The govemment disagrees with the Court’s analysis in In re Kutler and believes that Court rr)ay not look beyond
the plain language of Federal Rule of Criminal Procedure 6(e) when deciding whether to release grand jury
materials Gov’t‘s Resp. 18~23. For reasons expressed in In re Kutler, the Court believes that it does, indeed, have
the authority to look outside Rule 6(e) and will apply the same balancing test here. See ln re Petition ofKulIer, 800
F. Supp. 2d 42, 44~43 (D.D.C. 2011).

n The govemment notes that a “consortium of historical associations and Watergate scholars" joined Professor
Kutler’s petition and it asserts that Prof. Nichter’s petition lacks such "broad~based and unified support." Gov’t’s
Resp. 24. 'I'he nature and number of the parties seeking disclosure is certainly an important factor for the Court to
consider. However, the simple fact that Professor Nichter’s request was not joined by other parties does not mean
that his request lacks the support of historians and other groups interested in the Watergate scandal. The “unifted
support" evident in Kutler may reveal as much about Professor Kutler’s personal connections and outreach efforts as
it does about the "broad-based” interest in the documents. The relevant inquiry is not the number of parties seeking
disclosure but the requester’s association with and intended use of grand jury nraterials. In both these cases, the
parties seeking disclosure were ultimately interested in learning and exposing as much information as possible about
a scandal that rocked the foundations of Arnerican democracy.

ll

Nixon’s testimony was at issue, the fact that he testified before the grand jury was well known,
and his death in 1994 vitiated at least some of the privacy interests protected by grand jury
secrecy, See id at 49. Although the information sought by Prof. Nichter is more than forty years
old, at least one of the subjects of grand jury testimony-is still living and these
documents should remain sealed to protect his privacy. lt is also possible that other
individuals-grand jurors and witnesses»~named in the materials are still living Revealing the
names of Watergate grand jurors and grand jury witnesses could bring these individuais or their
families unwanted media attention lf interviewed, living former grand jurors and witnesses may
divulge information constituting a further breach of grand jury secreey. "

Prof. Nichter speculates that at least some of the information contained in the sealed

documents “has already become part of the public record." Nichter Reply 3. _

  Rule é(e)(o) requires that "[r}ecords, orders, and subpoenas

relating to grand-jury proceedings” remain sealed only "to the extent and as long as necessary to
prevent the unauthorized disclosure" of grand jury matters Material can ‘“los[e] its character as
Rule 6(e) material,’” when it has been disclosed by a party and widely disseminated by the
rnedia. In re Grand Ju)y .S'ubpoena, J`udith Miller, 493 F.3d 152, 154 (D.C. Cir. 2(}07) (quoflng

111 re North, l6 F.3d 1234, 1245 (D.C. Cir. 1994)) ("Although not every public disclosure waives

Rule 6(e} protections, one can safely assume that the ‘cat is out of the bag’ when a grand jury

witness . . . discusses his role on CBS Evening News.").  

 

" Disclosure may be appropriate following the death of all persons named in the grand jury materials The Court
wou}d also reconsider its ruling if it was presented with evidence that the named individuals had corrsented to

release

12

  thus releasing the

Transeript of the grand jury’s_ proceeding (found behind 'I`ab B) would reveal
information that remains secret to this day.

Moreover, Prof. Nichter seeks information related to the motivation behind the Watergate
break-in. Nichter Ltr. l, Sep. 6, 2010, ECF No. l. Aiter reviewing the grand jury materials in
camera, the Court does not believe the information contained therein would help resolve any
ambiguities in the historical record or bring Prof. Nichter any closer to solving the questions he
presents. Alter weighing the Craig factors, the Court determines that the calculus falls in favor
of the govermnent’s position and will not unseal any grand jury materials
lII. CONCLUSION

Prof. Nichter’s quest to discover the ultimate truth behind Watergate is laudal)le.
Unfortunately, the law does not allow the Court to release all the requested infonnation. The
Court will unseal the PSRs and some personal documents but will allow NARA to make
appropriate redactions. Only the names of individuals overheard on the illegal wiretaps will be
unsealed. The Court will likewise order that grand jury materials remain under seal. An Order

consistent with this Memorandum Opinion shall issue this date.

(zr:.%~wm

Ro?’ce c. LAMBERTH
Chief lodge
united states District conn

so onnl:nsn this 13‘*‘ day of May 2013.